United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                     IN THE UNITED STATES COURT OF APPEALS                          December 9, 2003

                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                 _____________________                                   Clerk

                                      No. 03-21173
                                 _____________________


BOBBY LEE HINES, BILLY FRANK VICKERS,
and KEVIN LEE ZIMMERMAN,

                                                                  Plaintiffs-Appellants

    v.


GARY JOHNSON ET AL,

                                                                    Defendants-Appellees

                            ---------------------
               Appeal from the United States District Court
                     for the Southern District of Texas
                                 (H-03-5594)
                            ---------------------

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Plaintiffs-Appellants, all death row inmates facing imminent

execution, appeal from the district court’s denial of their 42

U.S.C. § 1983 action seeking a permanent injunction to bar the use

of lethal injection as currently constituted.                         Our review of their

filings and the order of the district court denying their claims

convinces us that the district court ruled correctly.

       This matter poses both procedural and substantive questions.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
We are keenly aware that the Supreme Court has under consideration

the procedural question whether § 1983 is available as a vehicle

for mounting attacks such as this; but until a different rule is

announced, we continue to follow the procedure described by the

district court.    See, e.g., Gomez v. United States District Court

for the Northern District of California, 503 U.S. 653 (1992);

Martinez v. Texas Court of Criminal Appeals, 292 F.3d 417 (5th Cir.

2002),   cert.   denied,   535   U.S.   1091   (2002).   Substantively,

Plaintiffs-Appellants have submitted evidence that appears to be

facially stronger than that which has supported prior complaints of

this nature; but we are not in a posture to deal further with it

under our present precedent.

     For essentially the same reasons as expressed by the district

court in its Order of December 8, 2003, we affirm that ruling and

dismiss the Plaintiffs-Appellants’ appeal.

DISMISSED.